In an action, inter alia, to recover damages for breach of a loan and security agreement, the defendant Jerry Kessler appeals from an order of the Supreme Court, Nassau County (McCarty, J.), entered March 21, 1996, which denied his motion pursuant to Business Corporation Law § 724 for indemnification pendente lite from the defendant Regency Leasing Systems, Inc., for expenses incurred in the action.
Ordered that the order is affirmed, with costs.
Inasmuch as the action against the defendant Jerry Kessler is based upon a personal guaranty, the action is not brought against him "by reason of the fact that he * * * was a director or officer of the corporation” within the meaning of that phrase as employed in Business Corporation Law § 722 (a). Accordingly, the Supreme Court properly denied the motion seeking indemnification pendente lite pursuant to Business Corporation Law § 724 (see, Dankoff v Bowling Props. Assn., 69 Misc 2d 658, 660; Spring v Moncrieff, 10 Misc 2d 731; Matter of Keating Co., 180 Bankr 18, 24-25; see also, 3 White, New York Corporations § 722.01, at 7-361 [13th ed]; Bishop, Law of Corporate Officers and Directors—Indemnification and Insurance § 3.11, at 66). Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.